Citation Nr: 0735492	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-24 585A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of an anterior compression fracture at T9-T10 
(hereafter "back disability").  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1999 to 
July 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The veteran subsequently relocated to Florida and 
his case was transferred to the RO in St. Petersburg, 
Florida.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

The veteran was scheduled for a Travel Board hearing on April 
18, 2007.  He failed to report for the hearing.  On May 23, 
2007, however, he submitted a letter explaining that he did 
not receive a letter from the RO notifying him of the date 
and time he was to report for his hearing.  

The Board sees the RO consistently sent correspondence to the 
veteran at one address ("old address").  But on March 10, 
2007, he submitted an application to add his child as a 
dependent.  The return address label on the envelope 
contained a new address.  On March 14, 2007, the RO sent his 
Travel Board hearing notification letter, informing him of 
when to report for his hearing.  The RO sent that letter to 
his old address.  

On March 23, 2007, that hearing notification letter was 
returned to the RO by the U.S. Postal Service marked, 
"Return to Sender."  The RO did not reissue that letter to 
the veteran's new address.  As a result, he indeed was 
unaware that his hearing was scheduled for April 18, 2007, 
and therefore failed to report for it.  A remand is in order 
so that his Travel Board hearing can be rescheduled and the 
notification letter sent to his correct (new) address. 


Accordingly, this case is REMANDED for the following action:

1.  Contact the veteran and verify his 
current address.  (Note:  On March 10, 
2007, he submitted an application to add 
his child as a dependent, and the return 
label on the envelope lists his new 
address).

2.  Then reschedule the veteran for a 
Travel Board hearing at the earliest 
available opportunity.  Put a copy of 
this letter in his claims file to 
document it was sent to his current, 
correct address.  If, for whatever 
reason, he changes his mind and elects 
not to have a hearing, or again fails to 
report for it, then also document this 
in the file.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


